DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

PAMELA BARRIER, As Guardian of the Person and Property of CHAD A.
                         BARRIER,
                         Appellant,

                                    v.

   JFK MEDICAL CENTER LIMITED PARTNERSHIP, d/b/a JFK
    MEDICAL CENTER, PALM BEACH EMERGENCY MEDICAL
 ASSOCIATES, P.L., A Limited Liability Corporation, JASON SEVALD,
M.D., ARMOR CORRECTIONAL HEALTH SERVICES, INC., A Florida
  Corporation, TANYA BEAUMONT, L.P.N., SHARA DAVIS, L.P.N.,
PATRICIA SALMON, L.P.N., GARRY J. BEAUZILE, M.D., and PIERRE
                       DORSAINVIL, M.D.,
                            Appellees.

                              No. 4D14-560

                          [November 12, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jack     S.    Cox,    Judge;    L.T.    Case     No.
502012CA022822XXXXMB.

   Howard S. Grossman of Grossman Attorneys At Law, Boca Raton, and
Joel S. Perwin of Joel S. Perwin, P.A., Miami, for appellant.

   Jedidiah Vander Klok, Mark Hicks and Dinah Stein of Hicks, Porter,
Ebenfeld & Stein, P.A., Miami, for appellee JFK Medical Center Limited
Partnership, d/b/a JFK Medical Center.

  Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, and Jami L.
Gursky of Cole, Scott & Kissane, P.A., Fort Lauderdale for appellees
Armor Correctional Health Services, Inc., Tanya Beaumont, L.P.N., Shara
Davis, L.P.N., Patricia Salmon, L.P.N., Garry J. Beauzile, M.D., and Pierre
Dorsainvil, M.D.

PER CURIAM.

   In light of our reversal of the summary judgment in Barrier v. JFK
Medical Center Ltd. Partnership, 169 So. 3d 185 (Fla. 4th DCA 2015)
(case no. 4D13-3041), we reverse the January 27, 2014 final judgment
awarding costs against plaintiff, Pamela Barrier, as guardian of the
person and property of Chad A. Barrier, and remand for further
proceedings.

   Reversed and remanded.

CIKLIN, C.J., GERBER and LEVINE, JJ., concur.

                           *        *           *

   Not final until disposition of timely filed motion for rehearing.




                                    2